Citation Nr: 1628772	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  96-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.
 
2.  Entitlement to service connection for a right hand disability other than mallet finger, little finger, right hand. 
 
3.  Entitlement to an initial compensable rating prior to August 30, 2002, a rating in excess of 10 percent prior to April 19, 2010, and a rating in excess of 60 percent thereafter for neurodermatitis/eczema.

4.  Entitlement to an initial rating in excess of 10 percent for mallet finger, little finger, right hand.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 1995 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In October 2008, May 2012, and February 2015, the Board remanded the case to the RO for additional development. 

During the pendency of the appeal, in a rating decision in June 2013, the RO increased the rating for neurodermatitis/eczema from 0 percent to 10 percent, effective August 30, 2002, and in a rating decision in May 2010 from 10 percent to a 60 percent rating.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, in the course of the RO's processing of the Board's 2012 remand request, the Veteran's claims file was lost.  In February 2015, the Board remanded the Veteran's claims as the Board had what is characterized as a "rebuilt" file.  The February 2015 remand directed further development by the RO to reconstruct the claims file.  With apologies by the Veteran, the Board must again remand this matter as the record is still inadequate to properly address the merits of the appeal.  A remand is necessary to ensure that due process is followed and that there is as complete a record as possible upon which to decide the Veteran's claim

It is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist. Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, requesting that the Veteran submit copies of any VA records in his possession (including administrative decisions, correspondence, rating decisions, and service and post-service medical records), and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.  The Board has determined that in the absence of the original claims file, an attempt should be made by the RO to obtain certain documents central to the Veteran's claims.

One key missing document is the December 1995 rating decision that is the basis of the Veteran's current appeal.  Although the RO made several attempts to locate the missing claims file, there has not been any attempt to obtain and associate with the file a copy of the December 1995 rating decision by itself.  Upon remand, the RO should conduct a search for a copy of the December 1995 rating decision and associate it with the file.   

The RO has obtained VAMC records from the Philadelphia, Pennsylvania VAMC, Coatesville, Pennsylvania VAMC, and Wilmington, Delaware, VAMC.  All VAMC records, however, are in electronic form and there has not been any attempt to obtain copies of those treatment records that are in paper form.  The RO should contact the appropriate custodian for each VAMC specifically requesting the VAMC to search its archived records for paper (non-electronic) treatment records.  Ongoing VA medical records should also be obtained

As the Veteran has pending service connection claims, the Board has determined that the RO should make another search for copies of the service treatment records as well as contacting the appropriate service or Federal custodian for any stored service treatment records.  

Both the Veteran and his service representative should also be provided another opportunity to supplement the record with any service records, paper VAMC records, VA documents including any rating decisions, statements of the case, supplemental statements of the case, and prior Board decisions, or prior VA examinations which may be relevant to the Veteran's claim.  The Veteran should be invited to also provide statements, private medical records, and any other evidence he has or wishes to submit.

The Veteran filed his claim for service connection for a right hand disability as a lay person and the evidence reveals other possible disabilities for the right hand such as neuropathy.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Besides the service connected mallet finger, little finger, right hand, the medical evidence indicates the Veteran may have a neurological disability involving the right hand.  The Board has therefore stated the issue as set forth on the first page of this decision.  In addition, the June 2015 VA examiner should prepare an addendum opinion addressing whether any neurological disability of the right hand is related to service including the Veteran's report of the door of an armored vehicle slamming into the right hand causing the mallet finger, little finger, right hand disability. 

As to the claim for an increased rating, in a January 2016 rating decision the RO granted service connection for mallet finger, little finger, right hand, assigning a 10 percent rating.  In March 2016, the Veteran expressed disagreement to the rating assigned for the disability.  The RO has not issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Philadelphia, Pennsylvania VAMC, and associated outpatient clinics before March 1998 and Coatesville, Pennsylvania VAMC, and associated outpatient clinics before November 1999.  The RO must specifically request the appropriate custodian to ascertain whether there are paper records that relate to the Veteran.  If the records are not found, no longer exist, or otherwise unavailable, a written negative reply is required and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.  All attempts to obtain these records should be documented in the file.

Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from December 2015 to the present.   

2.  A request and/or search for the missing December 1995 rating decision and the service treatment records must again be made to the any VBA facilities which may have conducted VA reviews of the claims file, to specifically include the Philadelphia, Pennsylvania RO and the AMC, and any Veterans Health Administration facilities, to specifically include Philadelphia, Pennsylvania, Coatesville, Pennsylvania, and Wilmington, Delaware, which may have conducted VA medical reviews of the claims file between 1996 and 2014.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations must be made.

If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.

3.  Notify the Veteran that he may submit any evidence in his personal possession that relates any of the following conditions: left ear hearing loss, right hand disability, and neurodermatitis/eczema.  The Veteran should be notified that he may also submit VA documents including any rating decisions, statements of the case, supplemental statements of the case, and prior Board decisions, or prior VA examinations that were part of the original claims file.

The Veteran's service representative, the American Legion, should also be asked to submit copies of any evidence or VA documents that were part of the original claims file.  

4.  Request from the proper Federal Custodian of Army records, the National Personnel Records Center, the Appellant's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department for all service treatment records of the Veteran

All efforts must be documented and associated with the file. Any negative replies must be in writing

5.  Arrange for the examiner who conducted the June 2015 VA examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has a neurological disability of the right hand.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The VA examiner is asked to discuss the clinical significance of the Veteran's statements regarding an incident where his right hand was caught in the door of an armored vehicle during service.  The examiner should, as in the original VA examination, consider the Veteran's statements as credible. 

A complete rationale for any opinion offered should be provided.

6.  Furnish the Veteran a statement of the case on the claim for an increased initial rating as awarded in a January 2016 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.     

7.  After the development requested is completed, readjudicate the claims for service connection for left ear hearing loss and a right hand disability as well as the claim for an increased rating for a skin disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




